Citation Nr: 0722429	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-17 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1969.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2003 rating decision issued by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  


FINDINGS OF FACT

1.  There is insufficient credible supporting evidence to 
corroborate the veteran's claimed in-service stressor of 
sexual assault.  

2.  PTSD is not etiologically related to active military 
service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is established for a current disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Service connection for PTSD more specifically requires (1) 
medical evidence diagnosing the condition in accordance with 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., 1994 (DSM-IV), see 38 C.F.R. § 4.125(a) (2006); (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006); Cohen v. Brown, 10 
Vet. App. 128 (1997).  If a PTSD claim is based on a claimed 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f) 
(2006).

The veteran contends that he has PTSD as a result of an in-
service sexual assault that occurred on board the U.S.S. 
Mississinewa a few months before his 1969 discharge from 
service.  He asserts that he was in a food locker getting dry 
goods when two men entered, pushed their way in, and 
violently pushed him into a wall, closing the door behind 
them.  The veteran reports that they punched him twice in the 
stomach, held him down, covered his head with a bag, and took 
turns raping him.  They also threatened to cut his throat 
with a razor blade or throw him overboard if he told anyone 
of the assault.  The veteran took a shower after the incident 
and then returned to his duty station.  He contends that 
after the assault, he gained weight, avoided watching movies 
with the crew, avoided going off the ship on liberty, and was 
unable to act in a military manner.  The veteran also reports 
that he decided against re-enlisting after this incident, 
despite the fact that he had determined to make the military 
his career.  He asserts that he has suffered from many 
emotional problems as a result, to include panic attacks, an 
inability to hold down a job, the dissolution of his family, 
an inability to travel, trouble getting along with people, 
trouble sleeping, sexual problems, and severe financial 
problems.  See June 2000 VA Form 21-4138; PTSD questionnaire 
received January 2003; statements in support of claim 
received September 2004 and February 2005; February 2005 and 
January 2007 hearing transcripts; May 2005 VA Form 9.  

The veteran's service medical records do not provide direct 
corroboration for the veteran's claim, as they are devoid of 
reference to either a physical or sexual assault.  The 
service medical records also do not corroborate the veteran's 
contention that he gained weight after the assault, as he 
weighed 189 pounds at the time of his enlistment and 182 
pounds at the time of his discharge.  See December 1965 and 
October 1969 reports of medical examination.  In addition, 
the veteran's personnel records do not indirectly corroborate 
the claim, as they do not document a change in behavior.  The 
veteran contends that his performance dropped off without 
documentation because he had to do his job or risk getting 
into trouble. See January 2007 hearing transcript.  The 
personnel records reflect otherwise, however, as he was 
recommended for reenlistment in December 1969.  See 
administrative remarks.  

There is likewise insufficient post-service corroboration.  
The veteran testified that he went to the emergency room at 
the VA Medical Center (VAMC) in Northport sometime in 1970 
and spoke to a psychiatrist, who told him there was nothing 
the VA could do for him and that he needed to get a job.  See 
January 2007 hearing transcript.  The RO attempted to obtain 
treatment records from the Northport VAMC between 1969 and 
1971, but was informed that there were no treatment records 
from this time period.  See March 2005 VA Form 10-7131.  The 
earliest available evidence of post-service treatment is a 
record from Dr. C. Frechette dated January 1978, more than a 
decade after the veteran's separation from service.  The 
veteran complained of anxiety, depression, insomnia, 
anorexia, and an inability to function at work.  Dr. 
Frechette noted that the veteran exhibited a depressed mood 
and was tense, anxious and agitated; he diagnosed the veteran 
with depressive neurosis (300.4) under the International 
Statistical Classification of Diseases and Health Related 
Problems (ICD or ICDA).  He opined that the veteran's 
disability was the result of increased pressure at work.  See 
doctor's statement.  

The veteran also indicated that he saw a private 
psychologist, Dr. Sachs, for a number of years, but 
acknowledged that he never talked about the alleged in-
service assault.  In a January 2003 letter, Dr. Sachs 
reported that the veteran began seeking treatment in 1978, at 
a time when he was on disability from his job at the Long 
Island Railroad.  The veteran's major problem was the 
antagonization he was subjected to by other employees in the 
form of constant ridicule and harassment.  Dr. Sachs 
indicated that the veteran showed signs of depression and 
anxiety and eventually lost his job with the railroad, 
settling into a series of part time menial positions.  Dr. 
Sachs reported that during his sessions, the veteran 
discussed how much he enjoyed his career in the Navy, but 
also discussed the difficulties he had during his last tour 
of duty on board the ship, to include being mistreated by 
shipmates and being forced to leave the Navy.  Dr. Sachs 
reported that although the veteran never directly explained 
what happened to him on board the ship, he always suspected 
it was sexually related since many of the veteran's later 
social and job problems revolved around threats to his 
masculinity.  

The Board acknowledges that the veteran has been diagnosed 
with PTSD by several treatment providers at the Northport 
VAMC, and that the diagnosis has been linked to the alleged 
in-service sexual assault.  See e.g., November 2001 
psychology general note; February 2002 letter from E. 
Callaghan, M.A.; February 2005 nursing note.  The records in 
this case, however, do not serve as corroboration for the 
veteran's claim, as required by 38 C.F.R. § 3.304(f) (2006).  
As an initial matter, the medical evidence most closely dated 
to the veteran's discharge is devoid of any reference to the 
alleged assault.  See January 1978 record from Dr. Frechette.  
In fact, the veteran acknowledges that he did not talk about 
the incident with any of his therapists until he began going 
to the Northport VAMC sometime in 2000, and Dr. Sachs 
corroborates this statement by reporting that the veteran 
failed to directly explain what happened to him on board the 
ship despite receiving many years of treatment.  See January 
2003 letter from Dr. Sachs; January 2007 hearing transcript.  
Consequently, although contemporaneous VA records indicate 
that the veteran has PTSD as a result of an in-service 
assault, in the absence of sufficient corroborating evidence 
to prove that assault occurred, the preponderance of the 
evidence is against the claim and service connection for PTSD 
must be denied.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decision that is the 
subject of the appeal, the veteran was advised of the 
necessary evidence to substantiate his claim for service 
connection; that the RO would assist him in obtaining 
additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  See January 2002 and December 2002 letters.  The 
veteran was later informed of the need to provide any 
evidence or information he might have pertaining to his claim 
in a May 2005 statement of the case (SOC).  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
at 187.  

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  There is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision despite VA's failure to provide such notice, 
as his claim for service connection is being denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service medical and personnel records 
were obtained, as were his VA and private treatment records, 
to include records associated with the veteran's receipt of 
disability benefits from the Social Security Administration.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.




ORDER

Service connection for PTSD is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


